IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wyeth Pharmaceuticals, Inc., a          :
Delaware Corporation, successor         :
to Wyeth Laboratories Inc., a           :
New York Corporation,                   :
                 Appellant              :
                                        :
               v.                       :   No. 2116 C.D. 2014
                                        :   Argued: October 5, 2015
Borough of West Chester and             :
Pfizer Inc.                             :


BEFORE:        HONORABLE BERNARD L. McGINLEY, Judge
               HONORABLE MARY HANNAH LEAVITT, Judge
               HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION
BY JUDGE LEAVITT                                        FILED: November 5, 2015

               Wyeth Pharmaceuticals, Inc. appeals an order of the Court of
Common Pleas of Chester County that denied its request for a declaratory
judgment that its contract with the Borough of West Chester had terminated and
denied its request for a refund of invoices it had paid after the contract’s
termination.        Instead, the trial court granted the Borough of West Chester
$1,719,235.27 on its counter-claim for breach of contract. For the reasons set forth
below, we reverse and remand.
                                     Background

               This case concerns a contract between Wyeth and the Borough of
West Chester relating to the reconstruction of a Borough wastewater treatment
plant known as the Goose Creek Plant.            In the 1970’s, the Pennsylvania
Department of Environmental Resources ordered the Borough to rebuild the Goose
Creek Plant because it had been repeatedly cited for exceeding its discharge limits.
At the time, Wyeth, which began operating a penicillin manufacturing facility in
the Borough in the 1950’s, was one of the largest industrial dischargers of
wastewater in the Borough. The Borough obtained the agreement of Wyeth and
two other industrial dischargers to share in the costs of the upgrade to the Goose
Creek Plant. The terms of the agreement between Wyeth and the Borough were set
forth in a written contract (Agreement) that was executed on July 31, 1984.
              Under the Agreement, Wyeth promised to contribute both to the
capital costs of upgrading the Goose Creek Plant and to its operational and
maintenance expenses. The Agreement recited the following:

              Significant portions of the Costs of the Project ... are
              attributable to equipment and facilities necessary to treat the
              companies’ Sewage. Therefore, the companies should pay their
              share of the principal and interest on money borrowed to
              finance the Costs of the Project, including costs and expenses of
              financing, and the companies should also pay their share of the
              annual Operating and Maintenance Expenses attributable to
              the treatment of the companies’ waste.

Agreement, “Background of Agreement,” at 2 (hereinafter “Background Clause”);
Reproduced Record at 985a (R.R. ___) (emphasis added).1 A 1976 letter from
Wyeth’s Vice President to the Borough Solicitor explained that “[t]he intended
period of use of the treatment facilities by Wyeth Laboratories Inc. shall be for the
life of the treatment works or as long as Wyeth Laboratories shall remain in the
Borough of West Chester.” R.R. 1067a.



1
  “Companies” refers to the three industrial dischargers that executed a similar agreement. At
least one, Sartomer, which is a specialty chemical company, continues to operate in the Borough.


                                               2
              Under the final terms, Wyeth agreed to cover 49.2% of the capital
costs of upgrading the Goose Creek Plant and 49.2% of the plant’s Operational and
Maintenance Expenses.2 Agreement, ¶¶4, 8; R.R. 995a, 998a. The Agreement
divided the Operational and Maintenance Expenses into two categories: variable
costs and fixed costs. Variable costs were based upon Wyeth’s volume and type of
wastewater and included such items as treatment chemicals and electricity. Fixed
costs fell into seven categories: (1) labor (including benefits), (2) administration,
(3) telephone, (4) electric, (5) fuel, (6) materials and supplies and (7) maintenance
and repair. Id.
              Wyeth discharged wastewater into the reconstructed Goose Creek
Plant from 1988 until the mid-2000s. In 2004, Wyeth ceased all operations at its
West Chester pharmaceutical facility, and, by February 2005, had completely
decommissioned the site. It has not discharged wastewater since then. In 2006,
Wyeth razed all structures at its West Chester facility, abandoned its sewer
connection and has not used the property since. Attempts to sell the property have
failed, and it remains undeveloped.
              In 1997, Wyeth completed the payment of the capital costs required
under the Agreement. When Wyeth stopped using the Goose Creek Plant, the
Borough stopped sending it invoices for variable costs. The Borough agrees that
Wyeth has fully discharged its contractual obligations for the capital costs and
variable costs. The parties disagree on Wyeth’s continuing liability for the fixed



2
 Wyeth’s share was calculated based on projected waste flows and characteristics at the time the
contract was executed, as set forth in Schedule A to the Agreement. The Agreement originally
assigned a 51.1% share to Wyeth, and was amended in May 1985 to reduce the share to 49.2%.
R.R. 1005a; R.R. 1015a.


                                               3
costs portion of the Operational and Maintenance Expenses of the plant as
provided in the Agreement.
             Although Wyeth has not used the Goose Creek Plant since 2005, the
Borough’s invoices to Wyeth for fixed costs have steadily increased, as shown by
the following table:

                        Year                Total Charge to Wyeth
                         2005                      $572,858
                         2006                      $657,119
                         2007                      $665,751
                         2008                      $705,328
                         2009                      $733,944
                         2010                      $779,783
                         2011                      $808,135
                         2012                      $837,055
                   2013 (3 quarters)               $592,319

Wyeth Brief at 10; R.R. 1532a-1664a; R.R. 2113a-2122a.         Wyeth paid these
invoices through 2011. On December 8, 2011, Wyeth gave notice to the Borough
“of our intent to cease paying the fixed costs of Operating and Maintenance
Expenses or any other expenses of the [Goose Creek Plant] and to terminate the
Agreement.” R.R. 1109a. Wyeth did not pay the Borough’s invoices for 2012 and
2013.
             On April 11, 2012, Wyeth filed a lawsuit against the Borough of West
Chester. It sought a declaratory judgment that the Agreement terminated in 2006
when it severed the sewage connection or, in the alternative, 2011, when it
formally notified the Borough of the termination. The complaint also sought a
refund of all fixed costs Wyeth has paid since 2006. Alternatively, it sought a
recomputation of the fixed cost invoices to delete those charges that, in Wyeth’s



                                        4
view, exceeded what was required to operate and maintain the Goose Creek Plant,
assuming the Agreement had continued in force after 2006.
                 The Borough counterclaimed, seeking a declaratory judgment that the
Agreement remained in effect, that its charges for fixed costs were properly
computed and that Wyeth was liable for the unpaid 2012 and 2013 invoices. The
Borough sought monthly interest of 1½% on the unpaid invoices under authority of
its local sewer ordinance. WEST CHESTER BOROUGH CODE (App. E) §89-12(B).3



3
    It states, in relevant part, as follows:
           All sewer rents not paid within 21 days of the date of the bill shall be deemed to
           be delinquent and shall be subject to a penalty of 1½% per month. All delinquent
           sewer rents, together with interest, penalties, charges and costs thereof, shall
           constitute a municipal claim against the property or properties served by the sewer
           service from the date the same first became due and payable. If such sewer rents,
           penalties and charges are not timely paid, the Borough shall file a municipal lien
           against the property served pursuant to the procedure established in the
           Pennsylvania Municipal Lien Law and in §89-14 herein, and such lien shall be
           collected in the manner provided for by law for the filing and collecting of such
           municipal liens. The Borough is further authorized to collect reasonable
           attorneys’ fees that it incurs in the collection of any delinquent sewer accounts in
           the amount specified in §89-14 herein. In addition, the Borough may collect all
           delinquent sewer rents, penalties, interest and charges, including attorneys’ fees,
           by referring such delinquent claims to a collection agency, by filing an action in
           assumpsit, or in any other manner or by any proceeding otherwise provided by
           law. Any fees that the Borough incurs in exercising its legal remedies shall be
           added to the amount of the delinquent account. All of the Borough’s remedies
           shall be cumulative.
WEST CHESTER BOROUGH CODE (App. E) §89-12(B) (emphasis added).
        When Wyeth stopped paying the fixed cost invoices, the Borough issued past-due notices
stating that under “the sewer agreement between the Borough and [Wyeth], along with the
Borough’s sewer ordinance, any invoice not paid within thirty days, will be subject to a penalty
of 1.5%.” R.R. 2119a. Wyeth notes that Paragraph 10 of the Agreement provides that the
Borough will not apply a penalty where Wyeth “makes a timely request for further information
or clarification ....” Agreement, ¶10.


                                                   5
              At the bench trial, Wyeth produced evidence that the Borough’s
yearly invoices for fixed costs have been roughly equivalent to the amounts the
Borough’s Sewer Department has transferred each year to the Borough’s General
Fund. It also produced a 2012 document prepared by the Borough Manager stating
that should the Borough sell its sewer system, it would need a profit of $20 million
because the Sewer Department transfers $800,000 per annum to the General Fund.
R.R. 1862a.     The Borough apportioned the “administration” charges equally
between the Goose Creek Plant and the Borough’s other plant, the Taylor Run
Plant, without regard to the actual Borough services provided to either plant.
Wyeth’s evidence showed that included in the “administration” portion of the fixed
cost invoices were expenses as varied as fueling vehicles in the police department
and funding a new HVAC system for the municipal building, neither of which had
anything to do with operating and maintaining the Goose Creek Plant. Wyeth also
showed that the Borough’s fixed cost invoices included charges for labor
associated with pumping stations that did not serve the Goose Creek Plant.
Finally, Wyeth presented evidence that the Borough overstaffed the Goose Creek
Plant.
              The Borough responded with expert testimony that the upgrade to the
Goose Creek Plant was required in order to treat Wyeth’s waste. This included the
purchase of equipment that must be maintained regardless of whether Wyeth
continues to discharge waste. The Borough also presented evidence that the fixed
cost invoices sent to Wyeth had been calculated in the same manner since the late
1980s. Thus, for two decades Wyeth had agreed that the Borough’s methodology
was consistent with the Agreement. The Borough explained that the transfers from
the Sewer Department to the General Fund covered the cost of services provided to


                                         6
the Sewer Department by other Borough departments and were calculated in
accordance with generally accepted accounting principles. The Borough sought
breach of contract damages equal to the amount of the unpaid invoices plus
interest.
              On July 14, 2014, the trial court entered an order that found against
Wyeth on all claims, and found in the Borough’s favor on its counterclaim for
damages.4 The trial court awarded the Borough $1,719,235.27 in damages plus
“interest at the legal rate.” Trial Court Order at 2. Wyeth filed a post-trial motion,
which the trial court denied. On November 19, 2014, Wyeth appealed.
              In response to Wyeth’s Rule 1925(b) statement, the trial court filed a
Rule 1925(a) opinion. The opinion concluded that Wyeth did not establish that the
Agreement had terminated as of the date of trial. The trial court acknowledged
“that some of the Borough’s charges were not support[ed] by the contract” and,
thus, reduced the Borough’s claim for damages. Trial Court §1925(a) op. at 9.
However, the trial court declined to specify the amount of the overcharge or to
provide a breakdown of its damage award and basis for pre-judgment interest,
concluding that the issue was waived by Wyeth. Nevertheless, the trial court
explained that the evidence supported “an intelligent estimation” of the Borough’s
damages and that the Borough “was entitled to pre-judgment interest as a matter of
law.” Trial Court §1925(a) op. at 10.

4
  The trial court denied the Borough’s request for damages for future unpaid invoices as “too
speculative.” Trial Court Order at 2 n.2. However, the trial court held open the possibility of
such an award in the future, stating:
       If it becomes clear that these payments will not be made and that quarterly
       litigation will be required, the time may come when .... the future damages as the
       Borough seeks in this litigation will become proper and appropriate.
Id.


                                              7
                                       Issues on Appeal

               On appeal, Wyeth seeks a reversal of the trial court’s order and entry
of judgment in Wyeth’s favor. It raises three issues.5
               First, Wyeth contends that the trial court erred because the
Background Clause of the Agreement supports a termination in 2006, when Wyeth
abandoned its sewer connection to the Goose Creek Plant.                       If not, then the
Agreement was a contract of indefinite duration and, as such, terminable at will by
either party. Wyeth’s notice of termination to the Borough on December 8, 2011,
ended the Agreement.
               Second, Wyeth contends that the trial court erred because the Borough
breached the Agreement and was unjustly enriched when it collected hundreds of
thousands of dollars in charges from Wyeth that were not authorized by the
Agreement or required to operate and maintain the Goose Creek Plant.
               Third, the trial court erred in awarding damages to the Borough
because the Agreement did not authorize the Borough’s overcharges, let alone the
interest award. Additionally, the trial court erred because the Borough’s sewer
ordinance did not authorize an award of interest or penalty, assuming Wyeth’s
payments of the fixed cost invoices were not timely.




5
  The trial court’s findings of fact are entitled to deference, so long as they are supported by the
evidence of record. In re Condemnation by Urban Redevelopment Authority of Pittsburgh, 913
A.2d 178, 183 (Pa. 2004). Construction of a contract or ordinance is a question of law subject to
a de novo standard of review on appeal. McMullen v. Kutz, 985 A.2d 769, 773 (Pa. 2009). On
questions of law, this Court’s scope of review is plenary. Hospital & Healthsystem Association
of Pennsylvania v. Department of Public Welfare, 888 A.2d 601, 607 n.12 (Pa. 2005).


                                                 8
                          I. Duration of the Agreement

             In its first, and central, issue, Wyeth argues that it has satisfied all of
its contractual obligations under the Agreement and, thus, the Agreement has
terminated. The Agreement obligated Wyeth to pay a share of the upgrade costs as
well as its share of “the annual Operating and Maintenance Expenses attributable
to the treatment of [Wyeth’s] waste.” R.R. 985a (emphasis added). Once Wyeth
paid for the capital costs and stopped producing waste, its obligations under the
Agreement ceased. Recognizing that the Agreement does not contain an express
termination provision or a duration clause, Wyeth argues that it is terminable at
will by either party in accordance with common law contract principles. Finally, it
contends that even assuming, arguendo, that there is a question about whether the
Agreement extended beyond the point where Wyeth no longer produced waste,
evidence contemporaneous with the execution of the Agreement clarifies that it
would end when Wyeth closed its facility.
             The Borough responds that the Agreement obligated Wyeth to pay the
fixed costs portion of Operating and Maintenance Expenses indefinitely.              In
support it cites Paragraph 9, which states:

             In no event, however, shall Company be charged and pay less
             than its share of the fixed costs of the Operating and
             Maintenance expenses as described in paragraph 8.

R.R. 998a (emphasis added). The Borough argues that Paragraph 9 carries far
more weight than the Background Clause cited by Wyeth. The Borough also finds
support for the perpetual nature of the Agreement in Paragraph 19, which states:

             This Agreement shall be binding upon the parties hereto and
             their respective successors and assigns.        Covenants and
             agreements contained in this Agreement on behalf of Company
             shall constitute and shall be construed as covenants which shall
                                           9
              attach to, run with and burden the land of Company upon which
              the Company Plant is located ....

R.R. 1003a. Because the Agreement must be construed as running with the land, it
has no durational limit.         Indeed, Wyeth remained liable for its contractual
obligations notwithstanding its “conveyance of all or part of the land of Company
upon which Company’s Plant is located ....” Agreement, ¶19; R.R. 1004a.
              We address the contract construction arguments ad seriatim.

               a. Language in Background Clause and Paragraph 9

              To begin, we reject the Borough’s argument that the preamble to the
Agreement is irrelevant.6 A contractual preamble can be a “reliable indicator of
intentions of the parties.” Mercy Health System of S.E. Pa. v. Metro. Partners
Realty LLC, No. 3046 Nov. Term 2001, 2005 WL 957722, at *5 (Phila. Ct. Com.
Pl. Mar. 6, 2005) (emphasis added) (citing Pritchard v. Wick, 178 A.2d 725 (Pa.
1962)). A background recital may not contradict a substantive provision of the
contract, but it nevertheless “will be looked to in construing the contract.” Cain
Rest. Corp. v. Carrols Corp., 273 F. App’x 430, 434 (6th Cir. 2008). In Pritchard,
our Supreme Court expressly relied upon a recital clause to ascertain the
circumstances under which one party to an option contract was permitted to
exercise the option. Pritchard, 178 A.2d at 728. In sum, the Background Clause is
relevant to the meaning of the substantive provisions of the Agreement.
              We also agree with Wyeth that the recording of the Agreement is not
dispositive of the Agreement’s duration. The purpose of the recording was to give
constructive notice of the Agreement to prospective purchasers of Wyeth’s land

6
 The trial court did not find the Background Clause irrelevant. Rather, it held that because the
Agreement was recorded, it had a duration “in perpetuity.” Trial Court §1925(a) op. at 4.


                                              10
and facility in the Borough. See Act of April 24, 1931, P.L. 48, 21 P.S. §357.7 As
Wyeth points out, a 30-year mortgage lien is recorded, but it expires after 30 years.
The recording does not extend the duration of the lien. The recording of the
Agreement did mean that Wyeth’s sale of its penicillin plant would not terminate
its outstanding contractual obligations under the Agreement, but the sale of the
property never took place.
               Paragraph 8 of the Agreement sets up Wyeth’s “share of Operational
and Maintenance Expenses,” detailing the components of variable costs and fixed
costs. R.R. 998a. Paragraph 9 then states that “[i]n no event, however, shall
[Wyeth] be charged and pay less than its share of the fixed costs of the Operating
and Maintenance Expenses as described in paragraph 8.”                     Id.; Agreement, ¶9
(emphasis added). Wyeth argues that Paragraph 9 simply emphasizes that fixed
costs and variable costs must be calculated independently of one another. On the
other hand, Paragraph 9 can also be read, as argued by the Borough, to mean that
Wyeth must pay fixed costs even when it has no obligation for variable costs. The
question is whether Paragraph 9 and the Background Clause conflict with each
other or can be read together.


7
 The statutory provision states:
        Constructive notice as result of recordation.
        The legal effect of the recording of such agreements shall be to give constructive
        notice to subsequent purchasers, mortgagees, and/or judgment creditors of the
        parties to said agreements of the fact of the granting of such rights or privileges
        and/or of the execution of said releases, and the rights of the subsequent
        purchasers, mortgagees, and/or judgment creditors of the parties to said
        agreements shall be limited thereby with the same force and effect as if said
        subsequent purchasers, mortgagees, and/or judgment creditors had actually joined
        in the execution of the agreement or agreements aforesaid.
21 P.S. §357.


                                               11
             The Background Clause explains that the Agreement’s purpose is to
require Wyeth to pay “its share” of Operating and Maintenance Expenses
“attributable to the treatment of [Wyeth’s] waste.”        This clause can be read
harmoniously with Paragraph 9’s statement that “in no event” would Wyeth pay
less than “its share” of the fixed costs. The “share” refers to the fixed costs
attributable to the treatment of Wyeth’s waste, as stated in the Background Clause.
If Wyeth should shut down its plant for a month while it retrofitted the plant’s
equipment, for example, it would not have to pay variable costs during that month
but would continue to pay fixed cost invoices. However, once Wyeth lost the
ability ever again to discharge waste water, its “share” of expenses ceased to exist.
             Giving the benefit of the doubt to the Borough, Wyeth could continue
to have a “share” if the expenses of operating and maintaining the Goose Creek
Plant could be attributed to the maintenance of specialized equipment that was
installed solely to treat Wyeth’s wastewater. Maintenance would be necessary
whether or not Wyeth was still using that specialized equipment. However, this
was not proven by the Borough.
             The Borough’s solicitor at the time, Ross Unruh, testified that “there
would be certain fixed O&M costs which would be there regardless of whether
Wyeth Laborator[ies’] manufacturing was still there.” R.R. 481a. This states the
obvious because the Goose Creek Plant treats waste generated by 10,000
individuals in two municipalities, two industrial users, numerous businesses, a
private septic hauler and West Chester University. R.R. 236a, 237a, 277a and
1683a.    The Borough did not offer evidence that it incurred any expenses
attributable to equipment purchased for the specific purpose of treating Wyeth’s
waste. Indeed, Borough Manager Ernie McNeely and Borough CFO Douglas


                                         12
Kapp acknowledged that the Borough does not know “how much more [the Goose
Creek Plant] cost[s] to operate than a plant that was not designed to handle
industrial discharges from Wyeth.” R.R. at 4061a. They also acknowledged that
the Borough does not have “an order of magnitude on” the allegedly heightened
costs of treating Wyeth’s waste. Id. at 4062a. Finally, they acknowledged that the
Borough does not “know one way or the other whether the Goose Creek plant is
more expensive to operate today than it would have been if it had been built
without having Wyeth in mind as a discharger.” R.R. 1937a.
            Borough Wastewater Director Kevin Oakes confirmed that whether
the Goose Creek Plant costs more to operate as a result of Wyeth’s historical need
for wastewater treatment “depends on who’s running it.” R.R. 1919a. He declined
to quantify any cost differential because doing so would be “hypothetical.” R.R.
1920a.   The Borough took the position in post-trial briefing that the “Actual
Difference in Costs to Run the Plant Is Irrelevant.” R.R. 4190a.
            Wyeth, on the other hand, presented evidence that the Goose Creek
Plant uses industry-standard treatment technology, R.R. 345a; that “[a]ll the unit
processes [at the Goose Creek Plant] are conventional,” R.R. 347a; and that “the
Fixed Costs [of the Goose Creek Plant] are the same” as the Borough’s other plant,
the Taylor Run Plant, which has equivalent capacity as the Goose Creek Plant and
does not serve any industrial users. R.R. 286a, 1678a.
            In sum, the Background Clause and Paragraph 9 can be read together.
They do not conflict. They establish that Wyeth must pay its share of Operational
and Maintenance Expenses attributable to the treatment of Wyeth’s waste. Had the
Goose Creek Plant required larger, more or specialized equipment to treat Wyeth’s
wastewater, the Borough theoretically would continue to incur expenses to


                                        13
maintain that equipment without regard to whether Wyeth continued to generate
wastewater. However, the evidence showed the contrary.
                               b. Absence of Duration Clause
                 The trial court concluded that the Agreement was perpetual. The
Borough argues that this was correct because the Agreement does not have a stated
duration. Further, the “in no event” clause in Paragraph 9 supports a perpetual
duration. Borough Brief at 30. Wyeth responds that contracts without a stated
duration will be “construed as providing for a reasonable time or some particular
period inferred from the nature and circumstances of the undertaking.” Price v.
Confair, 79 A.2d 224, 226 (Pa. 1951). The Borough acknowledges this principle
but argues that it applies only to “services contracts, employment contracts,
exclusive sales contracts,” and the like. See Borough Brief at 25.
                 In general, a contract for an indefinite period will be construed to be
for a “reasonable time or terminable at will unless the intention of the parties can
be ascertained.”        Major v. Flock Brewing Co., 2 Pa. D. & C. 2d. 496, 500
(Lycoming Ct. Com. Pl. 1954). Pennsylvania law disfavors perpetual contracts
and, thus, requires a perpetual term to be expressed unequivocally. Hutchison v.
Sunbeam Coal Co., 519 A.2d 385, 390 n.5 (Pa. 1986); Leet, 531 A.2d at 21.
Absent this expression, for a court “[t]o infer an intent on the part of the
contracting parties so drastic and absolute would be unreasonable.” Moravecz v.
Hillman Coal & Coke Co., 141 A.2d 570, 572 (Pa. 1958) (rejecting a covenant to
supply drinking water to an adjacent parcel as creating a perpetual obligation
because no express provision to that effect appeared in the operative documents). 8


8
    Wyeth cites the Restatement of Property, which provides as follows:
(Footnote continued on the next page . . . )
                                                14
               Price v. Confair, 79 A.2d 224, is instructive. The case involved a
written contract between Confair and the Cloverdale Spring Company, dated
January 17, 1941.          Confair agreed to furnish Pepsi-Cola to seven named
distributors, one of which was Price. In return, Cloverdale gave up its distribution
rights in Confair’s territory, making Confair the exclusive bottler and distributor of
Pepsi-Cola in the Williamsport area. Confair agreed to sell the bottled cola to the
seven distributors at 60 cents per case. The set retail price was 80 cents per case.
Confair sold Price 100 cases a week at the set price from January of 1941 through
July 13, 1945, when it informed Price that it would no longer furnish him bottled
cola.
               Price sued, contending that because the contract did not specify a
duration it was for his life. Presuming his life expectancy would be age 80, Price
claimed he was owed his expected profit of 20 cents per case on 100 cases sold per
week for 12.11 years.



(continued . . . )
        A covenant to pay money or provide services in exchange for services or facilities
        provided to the burdened estate may be modified or terminated if the obligation
        becomes excessive in relation to the cost of providing the services or facilities or
        to the value received by the burdened estate; provided, however, that modification
        based on a decrease in value to the burdened estate should take account of any
        investment made by the covenantee in reasonable reliance on continued validity
        of the covenant obligation.
RESTATEMENT (THIRD) OF PROPERTY (SERVITUDES) §7.12(2) (2000). The comment explains that
such covenants can be modified where there are not “competitive pressures to keep prices
reasonable, particularly where the obligation to pay is indefinite in duration or for a long term.”
Id. cmt. a. The Borough incurs no costs attributable to Wyeth’s waste yet charges Wyeth over
$800,000 annually for a service that Wyeth cannot use. That is an example of Wyeth’s costs
“becom[ing] excessive in relation to the cost of providing the services or facilities” at issue. Id.
§7.12(2).


                                                15
              The Pennsylvania Supreme Court rejected Price’s argument. It held
that the

              general rule is that when a contract provides that one party shall
              render service to another, or shall act as his agent, or shall have
              exclusive sales rights within certain territory, but does not
              specify a definite time or prescribe conditions which shall
              determine the duration of the relationship, the contract may be
              terminated by either party at will.

Id. at 542 (emphasis omitted). However, the Court also stated that in some cases,
the intent of the parties may establish that the contract should be “construed as
providing for a reasonable time[.]” Id.
              The Borough argues that Price principles apply only to service
contracts.   The Borough overlooks the fact that the Agreement relates to the
Borough’s provision of waste treatment services to Wyeth.                       Further, the
presumption of a reasonable duration is a rule of general applicability and not a
narrow exception. See, e.g., Nova Chems., Inc. v. Sekisui Plastics Co., 579 F.3d
319, 326 (3d Cir. 2009) (applying presumption to an intellectual property licensing
contract).
              The principle that a contract without an express duration clause
endures for a reasonable period of time or is terminable at will may have been
established in the context of commercial sales or lease agreements, but the
principle is not limited to those specific types of contracts. The Borough has not
identified a single case in which a court found that a contract that called for the
payment of money from one party to another continued in perpetuity. 9 Rather, the

9
  The Borough cites Rossmassler v. Spielberger, 112 A. 876 (Pa. 1921), which involved an
obligation to pay an annual priority dividend out of a corporation’s profits, which the Borough
characterizes as “presumably continu[ing] in perpetuity.”         See Borough Brief at 25.
(Footnote continued on the next page . . . )
                                              16
law requires that a contract of perpetual duration be provided in an express term,
which is nowhere to be found in the Agreement.
                                   c. Extrinsic Evidence
               Although both parties agree that the Agreement is not ambiguous,
they each presented extrinsic evidence to support their respective interpretations of
the Agreement. Wyeth argues that the contemporaneous evidence it presented
supports a 21-year life for the Goose Creek Plant. The Borough argues that its
extrinsic evidence showed that Wyeth would have to contribute to the operation of
the Goose Creek Plant even if it had no wastewater that required the plant’s
services.
               The 1975 Wastewater Treatment Facilities Plan prepared for the
Borough stated that “the planning period [for the upgraded Goose Creek and
Taylor Run Plants] should extend 20-years beyond the estimated date of initial
system operation.” R.R. 1059a. The plan also stated that “[t]he Borough would
like to upgrade their present Goose Creek [Plant] to handle existing and future
flows to the year 2000.” R.R. 1064a. As recently as 2007, an internal sewer rate
study commissioned by the Borough acknowledged that “[t]he largest industrial
user’s agreement runs out in 2007.” R.R. 1136a. Wyeth is that industrial user.
               In 1976, Wyeth’s Vice President Larry Hewlett informed the Borough
that Wyeth expected the Agreement to last “for the life of the treatment works or as


(continued . . . )
Rossmassler, however, expressly limited its holding to the duration of the corporation’s existence
and acknowledged that the obligation would terminate if the corporation was dissolved. 112 A.
at 880. The Pennsylvania Supreme Court has itself described Rossmassler as endorsing the
proposition that “contracts which do not fix a definite time for the duration of the relationship
which they create are sometimes construed as providing for a reasonable time or some particular
period inferred from the nature and circumstances of the undertaking.” Price, 79 A.2d at 226.


                                               17
long as Wyeth Laboratories shall remain in the Borough of West Chester.” R.R.
1067a.    John Alivernini, who represented Wyeth in negotiations over the
Agreement, testified that, “[a]t the outside, it was my understanding the Agreement
would end in about 20 years, at the end of the life or the design life of the
wastewater plant.” R.R. 192.
            Wyeth’s understanding of the life of the plant was shared by the
Borough. In 1979, the Borough’s solicitor, Ross Unruh, wrote to Wyeth engineer
Robert Herion requesting that Wyeth provide an estimated “maximum discharge to
the Goose Creek wastewater facility during the design life of the facility,” which
he represented to be “twenty-one years after start-up.” R.R. 1069a. At trial, Unruh
acknowledged that he made that representation to Wyeth as the Borough’s official
position of the Goose Creek Plant’s life. R.R. 491a-492a.
            The Borough rejoins that Unruh informed Wyeth that the Borough did
not want to get saddled with the costs of operating the Goose Creek Plant, which
was designed and constructed to accommodate Wyeth’s wastewater needs. R.R.
477a. The protections for the Borough were memorialized in Paragraphs 8, 9, 17
and 19 of the Agreement. The Agreement was recorded so that there would be no
dispute as to Wyeth’s ongoing obligations.
            The Borough also argues that Unruh’s testimony is supported by
documentary evidence. Unruh’s August 8, 1980, letter to Mr. Harold Loughhead
of Wyeth included a provision entitled “Minimum charge for availability of
treatment whether or not industry is using system.” R.R. 481a. At trial, Unruh
was asked why that language was included in his letter to Wyeth:

            Q. And why is that language included in your outline, sir?
            A. Because that was a significant point with the Borough of
               West Chester. There was a concern that if this plant was
                                        18
                   designed for Wyeth, who would be the major user, not
                   only in terms of quantity but quality of waste, that there
                   would be certain fixed O&M costs which would be there
                   regardless of whether Wyeth Laboratory’s manufacturing
                   was still there. So the concern raised by the engineers was
                   to protect the Borough so they wouldn’t be holding the bag
                   in terms of a monthly/yearly costs, that Wyeth would have
                   to agree that they would pay certain fixed costs whether
                   they were operating their facility or not.

R.R. 481a (emphasis added). Unruh went on to explain that the Borough was
concerned that Wyeth would seek to avoid its obligations under the Agreement by
selling the facility.
              Wyeth responds that there was no “bag” for the Borough to hold as of
2006.    It denies that the Agreement is ambiguous, a point agreed to by the
Borough. Notably, the extrinsic evidence was not relied upon by the trial court.
The Borough’s extrinsic evidence may have shown that Wyeth could not abandon
its obligations under the Agreement by selling the property, but that did not
happen. In any case, the Borough’s extrinsic evidence did not establish a perpetual
duration to the Agreement.
                                    d. Conclusion
              The extrinsic evidence is conflicting, but it is not necessary to resolve
that conflict. We agree with the parties that the Agreement is not ambiguous. Its
meaning can be determined by application of common law contract principles to
the actual language of the Agreement.
              We conclude that the trial court erred in its construction of the
Agreement. It gave no effect to the Background Clause and erred in holding that
the recording of the Agreement established a perpetual duration. Such a duration
requires express language in the contract. Hutchinson, 519 A.2d at 390 n.5. No
such expression was made in the Agreement.
                                          19
              We conclude that the Agreement had a reasonable, not infinite,
duration. As such, it was terminable at will by either party once Wyeth paid for its
share of the capital costs and for its share of the operating and maintenance
expenses incurred at the Goose Creek Plant that were “attributable to the treatment
of [Wyeth’s] waste.” Wyeth argues that the Agreement terminated in 2006 when it
stopped using the Goose Creek Plant. We hold, however, that termination of the
Agreement required notice. This is consistent with Price v. Confair, 79 A.2d at
226, where the contract found to be terminable at will did not terminate until one
party notified the other that the termination right was being exercised. Wyeth’s
notice to the Borough effected a termination of the Agreement on December 31,
2011.10
                                 II. Excessive Charges

              Although the trial court acknowledged that “some of the Borough’s
charges were not support[ed] by the contract,” it did not identify those overcharges
or address Wyeth’s evidence thereon. Trial Court 1925(a) op. at 9. Wyeth’s
essential complaint was that the Borough used “Wyeth as the Borough’s own
personal piggy bank” to operate other departments of the Borough. Wyeth Brief at
35.
              The terms of the Agreement required Wyeth to “pay its share of
Operating and Maintenance Expenses of the Sewage Treatment Facilities.”
Agreement, ¶8. Operating and Maintenance Expenses are defined as “all expenses


10
  This termination date of December 31, 2011, disposes of the Borough’s counter-claim for
damages arising from Wyeth’s non-payment of the 2012 and 2013 invoices. The Agreement was
no longer in effect when the Borough sent those invoices. Accordingly, we need not consider
Wyeth’s challenges to the trial court’s award and calculation of damages on the counter-claim.


                                             20
required in operating and maintaining the Sewer System or the Sewage Treatment
Facilities.”11 R.R. 990a (emphasis added). “Sewage Treatment Facilities” are
defined as “the treatment facilities to be constructed at the site of the current Goose
Creek waste water treatment plant.” R.R. 992a.
             Instead, Wyeth was charged for providing fire protection to Borough
residents, purchasing gasoline for police cruisers, paying the salary of the
Borough’s information technology director, and (as of 2012) replacing the HVAC
system in the municipal building, which is not where the Sewer Department is
even located.
             Wyeth also showed that the labor charges portion of the fixed costs
included four wastewater pumping stations located in the Borough that never
served Wyeth’s waste stream and are entirely unrelated to operation of the Goose
Creek Plant. R.R. 270a-271a. Additionally, Wyeth presented evidence that the
Borough has overstaffed the Goose Creek Plant, and the labor charges included
personnel costs for two employees who were not needed to operate the Plant. R.R.
364a-365a.
             The Borough responds that Paragraph 8 states that fixed costs include
“sums payable to any person, which sums, under generally acceptable accounting
or engineering practice constitute expenses of operation and maintenance.” R.R.
2057a. This necessarily includes a charge for services provided by the Borough,
such as fire and police protection. The cost of these services are apportioned by



11
    Although the definition of Operating and Maintenance Expenses includes expenses
attributable to the sewer system as a whole, Paragraph 8 of the Agreement provides that the
Borough may only bill for the Operating and Maintenance Expenses associated with the Goose
Creek Plant. R.R. 998a, ¶8.


                                            21
comparing the Sewer Department’s revenue to the General Fund to develop a ratio
that is used to apportion overhead expenses among Borough departments.
               As noted, the Agreement defines “Operating and Maintenance
Expenses” to mean “all expenses required in operating and maintaining” the Goose
Creek Plant. Agreement at 7; R.R. 990a. The Borough argues that Wyeth ignores
the list of potential types of costs in Sections B through D of this definition, which
include labor, repair, administration, supervision, engineering and taxes. R.R.
991a. However, these sections do not modify the limitation that any such expenses
must be “required in operating and maintaining ... the Sewage Treatment
Facilities.” Agreement at 7; R.R. 990a. Wyeth argues that salaries of the fire
department, gasoline for the police department, and the $500,000 cost of upgrading
the municipal building HVAC system were not required to operate and maintain
the Goose Creek Plant.
               None of this evidence was addressed by the trial court.                          It
acknowledged there were overcharges but then waved the issue aside by
concluding that Wyeth voluntarily made payment.12 This is troublesome for two
reasons. First, the voluntary payment issue was raised sua sponte by the trial
court.13 Second, Wyeth asserts that its payments were made under a mistake of


12
   The trial court also concluded that Wyeth could not make out a case for unjust enrichment
because, inter alia, the parties had a written agreement. Wyeth’s unjust enrichment claim would
come into play only if the trial court, or an appellate court, were to conclude that the Agreement
terminated in 2006.
13
   The Borough denies that the voluntary payment doctrine was raised sua sponte by the trial
court, invoking its statement of “New Matter”:
        21. Plaintiff’s claim sounding in unjust enrichment is barred by Plaintiff’s
        previous payments, pursuant to the ongoing obligations of the Agreement,
        through the third quarter of 2011.
(Footnote continued on the next page . . . )
                                               22
fact. Wyeth did not know what expenses the Borough had loaded into the fixed
costs invoices until it took discovery in this case. Nothing in the record shows that
Wyeth knew that the Borough’s fixed cost invoices included the labor for the pump
stations, plant overstaffing, the components of the administrative transfer, a portion
of Borough Wastewater Director Kevin Oakes’ salary, or any of the other charges
Wyeth claims to be extra-contractual.           See Liss & Marion P.C. v. Recordex
Acquisition Corp., 983 A.2d 652, 661 (Pa. 2009) (noting that the voluntary
payment doctrine bars recovery only if the plaintiff had “knowledge of all the
facts” regarding the applicable charges at the time payment was made). In any
case, the voluntary payment theory is not relevant to Wyeth’s challenge to the
propriety of the 2012 and 2013 bills because it has not paid those invoices.
             The trial court erred in its disposition of Wyeth’s challenge to the
fixed cost invoices sent after 2006. During the time the Agreement was still in
effect, i.e., 1984 to 2011, Wyeth did not pay invoices voluntarily. Wyeth did not
waive its right to pay only those fixed cost invoices required to operate and
maintain the Goose Creek Plant. Accordingly, we will remand the matter to the
trial court for specific findings of fact and conclusions of law on Wyeth’s
allegations that part of the Borough’s fixed cost invoices sent to Wyeth were extra-
contractual because they exceeded what was required to operate the Goose Creek
Plant.




(continued . . . )
R.R. 59a. This vague New Matter does not refer to the doctrine and it does not respond to
Wyeth’s breach of contract claim at all. Because the Borough contends that payments were
made “pursuant to the ongoing obligations of the Agreement,” the payments were not
“voluntary.” Borough Brief at 51. The Borough never briefed the issue.


                                           23
                                   Conclusion
            For all the above-stated reasons, we reverse the trial court’s judgment
in favor of the Borough’s breach of contract claim and against Wyeth’s request for
a declaratory judgment that the Agreement terminated on December 31, 2011. We
remand for further proceedings on Wyeth’s claim for breach of contract arising
from the alleged over-charges for the fixed cost invoices from 2006 to 2011.

                                             ______________________________
                                             MARY HANNAH LEAVITT, Judge




                                        24
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wyeth Pharmaceuticals, Inc., a           :
Delaware Corporation, successor          :
to Wyeth Laboratories Inc., a            :
New York Corporation,                    :
                 Appellant               :
                                         :
            v.                           :   No. 2116 C.D. 2014
                                         :
Borough of West Chester and              :
Pfizer Inc.                              :


                                   ORDER


            AND NOW, this 5th day of November, 2015, the order of July 14,
2014, of the Court of Common Pleas of Chester County is REVERSED, and the
matter is REMANDED for further proceedings consistent with the attached
opinion.
            Jurisdiction relinquished.
                                               ______________________________
                                               MARY HANNAH LEAVITT, Judge